      Case 2:18-cv-04541-DWL Document 57 Filed 07/02/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9   Glee Winter, et al.,                               No. CV-18-04541-PHX-DWL
10                     Plaintiffs,                      ORDER
11   v.
12   Progrexion Teleservices Incorporated,
13                     Defendant.
14
15          The Court’s June 26, 2019 Order stated:
16          [I]n lieu of filing a formal reply brief by July 2, 2019, as contemplated by the
            scheduling order (Doc. 50), Defendant may simply certify that it will not be
17          enforcing the prevailing-party provisions. If such a certification is provided,
            the Court will enter an order granting Defendant’s third motion to compel
18          (Doc. 51), with the clarification that the prevailing-party clause has been
            struck from each arbitration agreement, and then dismiss this action.
19
20   (Doc. 55 at 2.)
21          Defendant Progrexion has agreed to the severance of the prevailing party provision
22   for the 26 plaintiffs at issue in the Third Motion to Compel Arbitration. (Doc. 56 at 2.)
23          Accordingly,
24          IT IS ORDERED that Defendant’s Third Motion to Compel Arbitration and to
25   Dismiss the Complaint, or, Alternatively, to Stay the Litigation (Doc. 51) is granted. The
26   remaining Plaintiffs in this action are dismissed without prejudice and ordered to proceed
27   to arbitration pursuant to their arbitration agreements. The prevailing-party clause is struck
     …
28
      Case 2:18-cv-04541-DWL Document 57 Filed 07/02/19 Page 2 of 2



 1   from the arbitration agreement of each plaintiff for whom Progrexion has moved to compel
 2   arbitration in this litigation to date. The Clerk of Court is directed to terminate this action.
 3                 Dated this 2nd day of July, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
